Citation Nr: 0433298	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  98-03 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee surgery residuals with arthritis prior to December 8, 
2003.

2.  Entitlement to a rating in excess of 20 percent for left 
knee surgery residuals with arthritis from December 8, 2003.

3.  Entitlement to a compensable rating for epididymitis and 
bilateral hydrocele prior to December 8, 2003.  

4.  Entitlement to a rating in excess of 10 percent for 
epididymitis and bilateral hydrocele from December 8, 2003.

5.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to March 1996.  These claims are before the Board 
of Veterans' Appeals (Board) on appeal from an August 1997 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Los Angeles, California.  In the August 
1997 rating action, the RO granted service connection for 
left knee surgery residuals (rated 10 percent from March 21, 
1996) and epididymitis and bilateral hydrocele (rated 
noncompensable from March 21, 1996).  In February 2004, the 
RO increased the ratings for the veteran's left knee and 
epididymitis/bilateral hydrocele disabilities, to 20 and 10 
percent, respectively, effective December 8, 2003.  Thus, the 
case became one involving "staged" ratings.  The issues 
have been characterized accordingly.


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's service-
connected left knee disorder has been manifested by X-ray 
suggested or confirmed arthritis, with full, but painful 
range of motion, and by findings suggestive of slight (but 
not greater) recurrent subluxation.

2.  Prior to December 8, 2003, the veteran's epididymitis and 
bilateral hydrocele were not shown to have required long term 
drug therapy, 1 to 2 hospitalizations per year, or 
intermittent intensive management.  

2.  From December 8, 2003, the veteran's epididymitis and 
bilateral hydrocele are not shown to have been manifested by 
symptomatic infection, or by more than subjective complaints 
of testicle pain.  
4.  The 10 percent rating assigned for the veteran's tinnitus 
is the schedular maximum; factors warranting extraschedular 
evaluation are not shown or alleged.


CONCLUSIONS OF LAW

1.  A 20 percent combined rating (based on a formulation of 
10 percent for X-ray confirmed arthritis with painful motion 
and 10 percent for instability) is warranted for the 
veteran's service-connected left knee disability for the 
entire appellate period.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 
5003, 5257, 5260, 5261 (2004).

2.  A compensable rating for epididymitis and bilateral 
hydrocele was not warranted prior to December 8, 2003.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.115a, 4.115b, Code 7525 (2004).

3.  A rating in excess of 10 percent for epididymitis and 
bilateral hydrocele is not warranted from December 8, 2003.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.115a, 4.115b, Code 7525 (2004).

4.  A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.87, Code 6260 (including as amended 
June 10, 1999 and June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
Here, VA has fully complied with the mandates of the VCAA.  
The appellant was notified why service connection was granted 
(left knee and epididymitis/hydrocele) and denied (tinnitus) 
in the August 1997 rating decision, as well as in a statement 
of the case (SOC) in January 1998.  An April 2001 letter 
(after the decision appealed), specifically referred to 
"VCAA," and acknowledged the veteran's increased rating 
claims and advised him of what evidence was necessary to 
establish service connection for tinnitus.  It also informed 
him of his and VA's respective responsibilities in claims 
development.  While the letter advised the veteran that he 
should submit additional evidence in support of his claims 
within 60 days, it also advised him that evidence received 
within a year would be considered.  A Decision Review Officer 
(DRO) decision in February 2004 informed the veteran of the 
grant of service connection for tinnitus, as well as why a 10 
percent rating was assigned.  The DRO decision also informed 
him why the ratings assigned to his service-connected left 
knee and epididymitis/hydrocele disabilities were increased.  
A July 2003 supplemental SOC (SSOC) also provided the notice 
of pertinent VCAA regulations.  Everything submitted by the 
veteran to date has been accepted for the record, and 
considered.  

Regarding timing of notice, it is noteworthy that the issues 
on appeal are "downstream" issues, i.e., claims seeking 
increases from the initial ratings assigned with the grant of 
service connection.  Consequently, notice via a SOC was 
proper.

As to notice content (and specifically that he should submit 
everything pertinent), the July 2003 SSOC (at page 2) advised 
the veteran to submit everything in his possession pertinent 
to the claims.  He has received all essential notice, and is 
not prejudiced by any technical notice deficiency along the 
way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded multiple VA 
examinations, most recently in 2003.  VA's assistance duties 
are also met.  


Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Because the instant appeal, in part, is from the initial 
rating assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

VA General Counsel Opinions VAOPGCPREC 23-97 (1997) and 
VAOPGCPREC 9-98 (1998) provide guidance on when separate 
ratings for knee disability may be assigned under the 
limitation of motion codes in addition to ratings under 
Diagnostic Code (Code) 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion is compensable or (under Code 5003), when there is X-
ray evidence of arthritis together with a finding of painful 
motion.

VAOPGCPREC 9-2004 (September 17, 2004) directs that separate 
ratings may be assigned for limitations of flexion and 
extension, each, of the same joint.

The veteran's left knee disability with arthritis is rated 
under Code 5257 of VA's Rating Schedule.  Under this section, 
a 20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability.  A 30 percent evaluation 
is warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a.  

Under 38 C.F.R. § 4.71a, Plate II, normal extension of the 
knee is shown to be to zero degrees, and normal flexion is to 
140 degrees.  

Under Code 5260, for limitation of flexion of the legs, a 10 
percent rating is warranted when flexion is limited to 45 
degrees, 20 percent when flexion is limited to 30 degrees, 
and 30 percent when flexion is limited to 15 degrees. Under 
Code 5261, for limitation of extension, a 10 percent rating 
is warranted when extension is limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a.

Other diagnostic codes potentially applicable include Code 
5262, which provides for ratings of impairment of the tibia 
and fibula.  A 40 percent rating is warranted where there is 
nonunion of the tibia and fibula, with loose motion, and 
requiring a brace.  A 30 percent rating is warranted where 
there is malunion of the tibia and fibula, with marked knee 
or ankle instability.  A 20 percent rating is warranted where 
there is malunion of the tibia and fibula with moderate knee 
or ankle disability, and a 10 percent rating is warranted 
where there is malunion of the tibia and fibula with slight 
knee or ankle disability.  Code 5257 provides that knee 
impairment with recurrent subluxation and lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.  38 
C.F.R. § 4.71a.

With disabilities of the musculoskeletal system, additional 
rating factors include functional loss due to pain supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10.

Under Code 7525 epididymitis is rated as urinary tract 
infection.  The schedular criteria for urinary tract 
infections are as follows:  long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent rating; recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management warrants a 30 
percent rating.  If there is poor renal function (here not 
shown), the disability is rated under the criteria for 
"renal dysfunction" rather than "urinary tract infection."  
38 C.F.R. § 4.115a.

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In deciding which diagnostic code is "closely 
related" to the unlisted condition, the following three 
factors may be taken into consideration:  (1)  whether the 
functions affected by the condition are analogous; (2)  
whether the anatomical location of the condition is 
analogous; and (3)  whether the symptomatology of the 
condition is analogous.  Lendenmann v. Principi, 3 Vet. App. 
345, 350-51 (1992).

The VA Rating Schedule that addresses the ear and other sense 
organs was amended, effective June 10, 1999, and was again 
amended effective June 13, 2003.  Under the criteria in 
effect prior to June 10, 1999, Code 6260 provided that 
persistent tinnitus, which was a symptom of a head injury, a 
concussion or acoustic trauma, warranted a 10 percent rating.  
38 C.F.R. § 4.87, Code 6260 (in effect prior to June 10, 
1999).  Under the criteria in effect from June 10, 1999 to 
June 12, 2003, if the tinnitus was recurrent, a maximum 10 
percent rating was warranted.  (The revised criteria removed 
the requirement that tinnitus be a symptom of either a head 
injury, a concussion, or of acoustic trauma.)  38 C.F.R. § 
4.87, Code 6260 (in effect from June 10, 1999 to June 12, 
2003).

Under the criteria in effect from June 13, 2003, a 10 percent 
rating is assigned for recurrent tinnitus.  The revised 
criteria provides that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports a rating under one of those diagnostic codes.  The 
criteria further provides that only a single evaluation for 
recurrent tinnitus will be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  It was 
noted that objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) was not to be evaluated under this diagnostic 
code, but evaluated as part of any underlying condition 
causing it.  68 Fed. Reg. 25822- 25823 (May 14, 2003) 
(codified as amended at 38 C.F.R. § 4.87, Code 6260).

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
concluded that the part of the pre-June 10, 1999, version of 
Code 6260 which contained a trauma requirement for the 
assignment of a 10 percent rating for tinnitus was invalid.  
This matter is moot here as the veteran has been assigned a 
10 percent rating for tinnitus since July 1, 1997, the date 
of service connection grant.

VA's General Counsel has held that Code 6260 as in effect 
previously and as amended, authorizes a single 10 percent 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel held that separate ratings for tinnitus for 
each ear may not be assigned under Code 6260 or any other 
diagnostic code.  VAOPGCPREC 2-2003 specifically indicates 
that it has retroactive effect.  VAOPGCPREC 2-2003.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Factual Basis

On February 1997 VA orthopedic examination the veteran 
complained of constant left knee pain.  Examination showed no 
swelling and no gross bony deformity.  Range of motion was 
reported as being from zero to 120 degrees.  Medial jointline 
tenderness was observed.  Status post meniscal repair with 
subsequent debridment of failed meniscal repair was 
diagnosed.  The examiner noted that the veteran continued to 
be markedly symptomatic and that a somewhat incompetent 
anterior cruciate ligament was currently manifest.  X-rays 
showed minor abnormality of the left knee (joint cartilage 
calcification).  

On VA general medical examination in February 1997 it was 
noted that the veteran underwent a vasectomy in 1992.  On 
examination, his right epididymis was noted to be tender.  
Slight enlargement of the right testicle was noted.  History 
of right epididymis and orchitis was noted.  

A private medical consultation request report, dated in March 
1997, shows that examination of the veteran's scrotum was 
within normal limits.

A January 1998 private medical record reflects there was X-
ray evidence of early left knee arthritic changes.

A private operative report dated in July 1999 showed a 
postoperative (arthroscopic surgery) diagnosis of left knee 
arthritis.

On August 1999 VA orthopedic examination a history of 
repeated left knee surgical repairs in service was noted.  
Examination showed full range of motion.  Medial joint line 
tenderness was observed.  No varus/valgus instability was 
noted.  X-rays showed medial joint line narrowing consistent 
with degenerative joint disease of the left knee.  

On VA genitourinary examination in August 1999 complaints of 
testicular pain, greater on the right, were noted.  Prior 
ultrasound in February 1997 was reported to have been 
negative; there was no evidence of hydrocele or epididymal 
cyst.  [A February 1997 VA echogram examination of the 
scrotum is of record.]  The veteran indicated that he 
urinated five to six times during the day and two to three 
times during the night.  He denied any incontinence.  He 
reported one episode of urinary tract infection in the past.  
No prior hospitalizations for urinary tract disease was 
reported, and the veteran was not shown to have required past 
catherizations, nor required dilatation or drainage 
procedures.  Examination showed moderately tender right 
testicle, and no palpable epididymal cysts.  No varicocele 
was noted, bilaterally.  Right testicular pain was diagnosed.  

On fee-basis VA examination on December 8, 2003 the veteran 
complained of constant pain and swelling of the left knee.  
He complained of problems with standing after squatting and 
of some instability.  Functional impairment of the left knee 
included problems on stairs and pain with squatting, standing 
and prolonged walking.  The veteran also complained of 
painful testicles, especially on the right side.  Dribbling 
after urinating was reported.  Examination revealed left knee 
pain on flexion of 130/150 degrees and extension of zero/zero 
degrees, with additional fatigue, weakness, lack of 
endurance, and incoordination.  Ankylosis was not shown.  
There was slight recurrent subluxation, with locking pain and 
crepitus, without left knee joint effusion.  X-rays showed 
left knee chondrocalcinosis.  Normal male genitalia (except 
for mild to moderate right testicular tenderness) were noted.  
The diagnoses included left knee residual pain and 
chondrocalcinosis; and epididymitis and bilateral hydrocele.  

On fee-basis VA audiological evaluation the veteran 
complained of constant mild to moderate tinnitus in his left 
ear.  He reported exposure to jet engine noise in service.  
Subjective complaints reported included constant mild to 
moderate left ear tinnitus.  

Analysis

Left Knee Disability with Arthritis

The veteran's service-connected left knee disability has 
encompassed symptoms such as subluxation/instability (he has 
had multiple surgeries including meniscectomy), as well 
limitation of motion (and painful motion) resulting from 
arthritis in the knee joint.  Accordingly, the disability may 
be rated (separately) under Codes 5257 (for 
subluxation/instability), 5260 (flexion limitation), and 5261 
(extension limitation).  (Further potential Codes, including 
5256, 5258, and 5262 do not apply as the impairment required 
for those codes - ankylosis, semilunar cartilage, impairment 
of tibia and fibula - is not shown.)  Examination in 2003 
revealed that flexion was to 130/150 degrees, even with pain 
considered as a limiting factor.  Such flexion limitation 
warrants only a 0 percent rating under Code 5260.  Extension 
was not limited, warranting a 0 percent rating under Code 
5261.  The examination did find slight recurrent subluxation; 
consequently, a 10 percent rating under Code 5257 is 
appropriate.  

The Board observes that in February 2004 the DRO, while not 
expressly specifying such, assigned separate 10 percent 
ratings for arthritis and for instability (subluxation).  The 
Board concurs with such rating.  The above-cited General 
Counsel opinions outline the circumstances under which a 
separate rating may be assigned for disability of the knee 
not encompassed by Code 5257, namely, when the reported 
limitation of motion of knee is compensable (under Codes 5260 
or 5261), or, under Code 5003, when there is X-ray evidence 
of arthritis together with a finding of painful motion.

Here, throughout the appeal period, the veteran's service-
connected left knee disorder has been manifested by X-ray 
suggested or confirmed arthritis, with full, but painful 
range of motion, and by findings suggestive of slight (but 
not greater) recurrent subluxation.  X-rays have been 
interpreted as showing joint cartilage calcification (July 
1997), calcified density suggestive of chondrocalcinosis 
(December 1997), early arthritic changes (January 1998), and 
degenerative joint disease (August 1999).  Left knee ranges 
of motion during this period were essentially full, 
contraindicating a compensable rating under Code 5260 or 5261 
(for limitations of flexion or extension).  However, medical 
records show both left knee instability/subluxation and 
painful motion.  See February 1997 and August 1999 VA 
examination reports.  But more than slight left knee 
subluxation or instability has never been shown.  

Based on the evidence outlined above, the combined 20 percent 
rating (but no higher) rating assigned by the DRO for the 
left knee surgery residuals with arthritis is warranted for 
the entire appeal period.

Epididymitis and Bilateral Hydrocele

Compensable Rating Prior to December 8, 2003

Prior to December 8, 2003, the medical evidence on file 
included, in pertinent part, findings of right testicle pain 
complaints and normal echogram in February 1997.  In August 
1999, the veteran continued to complain of right testicle 
pain; he gave a history of one urinary tract infection in the 
past.  He reported no past hospitalizations for urinary tract 
disease.  Examination showed no varicocele bilaterally, and 
moderately tender right testicle.  Right testicular pain was 
diagnosed.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the medical record on file dated 
prior to December 8, 2003, while including a notation (from 
August 1999) of a history of one urinary tract infection, 
does not reflect a necessity for one to two hospitalizations 
per year and/or for intermittent intensive management.  Thus, 
a 10 percent rating under Code 7525 is not warranted.  The 
preponderance of the evidence is against this claim; and it 
must be denied.

Rating in Excess of 10 Percent from December 8, 2003

On December 8, 2003 VA fee-basis examination, the veteran 
described painful testicles, urinary hesitancy and decreased 
force of stream, and occasional incontinence.  However, there 
was no history of recurrent urinary tract infection.  Upon 
examination of the genitals, the findings were normal, except 
for mild to moderate right testicular tenderness.  The 
diagnosis was epididymitis and bilateral hydrocele.

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that as the most recent VA examination 
(2003) did not reflect a history of urinary tract infections, 
much less a current urinary tract infection, there is no 
basis for a rating increase under the applicable criteria 
(38 C.F.R. §§ 4.115a, 4.115b, Code 7525).  The preponderance 
of the evidence is against this claim; and it also must be 
denied.

Tinnitus

The veteran's tinnitus is rated at the 10 percent maximum 
provided by the Rating Schedule rating schedule for such 
disability.  Factors warranting extraschedular consideration 
are neither shown nor alleged.  Notably, the veteran is 
reported to be regularly employed as a mechanic.  There is no 
basis in the law or regulations for granting this benefit 
sought, and the claim must be denied.  
ORDER

A 20 percent combined rating for left knee surgery residuals 
with arthritis is granted for the entire appeal period, 
subject to the regulations governing payment of monetary 
awards; a rating in excess of 20 percent is denied.  

A compensable rating for epididymitis and bilateral hydrocele 
prior to December 8, 2003 is denied.

A rating in excess of 10 percent for epididymitis and 
bilateral hydrocele from December 8, 2003, is denied.

A rating in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



